The Court of Errors held, that though the other executor did not concur in the asssignment, B. the assignee, acquired a valid title to the bond and mortgage, having purchased in good faith; Nelson, Ch. J., and Bockee, senator, denying the Chancellor’s distinction between notes and securities given to executors as such after the• death of their testator, and those left by him, given to him in his lifetime, provided the money when received would be personal assets, which they maintain the bond and mortgage to have been in equity, as a sale of the real estate was authorized by the will.
Judgment of reversal, 16 tó 2.